DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 05/20/2022, with respect to current claims 1-8 have been fully considered and are persuasive.  As indicated in the previous Final Rejection mailed on 03/15/2022, the previous 103 rejection has been withdrawn.
The previous claim objections regarding claims 1 and 3 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-8 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 1 recites “a water pressure degassing system comprising” on line 11.
	Amend claim 1 to instead recite “a water pressure degassing system comprising:” on line 11 for further clarity.

	Amended, independent claim 1 recites “with pipes extending from the” on line 21.
	Amend claim 1 to instead recite “with pipes extending from the multiple” on line 21 to maintain consistency.
	
	Amended, independent claim 1 recites “the multiple aeration tank having permanent magnets, extended pipes and the outflow collector” on lines 23-24.
	Amend claim 1 to instead recite “the multiple aeration tanks containing the permanent magnets, the extended pipes and the outflow collector” on lines 23-24 for further clarity and to maintain consistency.

	Amended, dependent claim 6 recites “wherein the parallel tank system flow regulating valves comprise five” on lines 1-2.
	Amend claim 6 to instead recite “wherein the flow regulating valves comprise five” on lines 1-2 for further clarity.




Other References Considered
Ding Nanhua et al. (WO 2017/219892 A1) (hereinafter “Ding”) teaches a raw ecological water treatment process and system including a degassing chamber/system.  However, Ding does not explicitly teach a bottle washer, wherein said aeration pump sucks in sterilized air creating a high-pressure combination of water from the fifth tank and sterilized air and wherein the high-pressure of the combination exceeds 5 bar, the fifth tank is connected to a parallel tank system wherein the parallel tank system comprises an inflow collector, flow meters, flow regulating valves, multiple aeration tanks containing permanent magnets with pipes extending from the multiple aeration tanks to an outflow connector and wherein the parallel tank system directs water from the fifth tank to the multiple aeration tanks containing the permanent magnets, the extended pipes and the outflow collector, and a bottling machine, as recited in amended, independent claim 1.

Thomas, Jean et al. (WO 2017/089988 A1) (hereinafter “Jean”) teaches a method and device for treating water condensed from water vapor contained in the air and for generating potable water.  However, Jean does not explicitly teach a bottle washer, wherein said aeration pump sucks in sterilized air creating a high-pressure combination of water from the fifth tank and sterilized air and wherein the high-pressure of the combination exceeds 5 bar, the fifth tank is connected to a parallel tank system wherein the parallel tank system comprises an inflow collector, flow meters, flow regulating valves, multiple aeration tanks containing permanent magnets with pipes extending from the multiple aeration tanks to an outflow connector and wherein the parallel tank system directs water from the fifth tank to the multiple aeration tanks containing the permanent magnets, the extended pipes and the outflow collector, and a bottling machine, as recited in amended, independent claim 1.

Christopher Kato (CA 2672316) (hereinafter “Kato”) teaches a water conditioning system and method including numerous filters, an ozone generator, a gas separation vessel, sensors and switches and a water softener (see Kato FIG. 1).  However, Kato does not explicitly teach a bottle washer, wherein said aeration pump sucks in sterilized air creating a high-pressure combination of water from the fifth tank and sterilized air and wherein the high-pressure of the combination exceeds 5 bar, the fifth tank is connected to a parallel tank system wherein the parallel tank system comprises an inflow collector, flow meters, flow regulating valves, multiple aeration tanks containing permanent magnets with pipes extending from the multiple aeration tanks to an outflow connector and wherein the parallel tank system directs water from the fifth tank to the multiple aeration tanks containing the permanent magnets, the extended pipes and the outflow collector, and a bottling machine, as recited in amended, independent claim 1.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Ehrlich (U.S. 5,545,330) teaches a system for degassing water (see FIGS. 1-2) (see col. 1 lines 5-9 – “…water treatment systems…make environmentally suitable water from water which has been contaminated…”), comprising:
an aerator connected to a first pump which conveys water by a first filter and a first tank (see FIG. 2, oil/water separator system 20 and tank 22) (see FIG. 2, air flotation system 30, tank 32, pump 28 and pump 37),
a second pump and a second filter (see FIG. 2, pump 39, pump 44, and tank 42) (see FIG. 2, sand, gravel and granular anthracite filter bed 49 of filter system 40) which conveys water to at least one buffer tank for de-ironed water which is in fluid communication with a third pump thereby delivering water to a fourth tank which is favorably equipped with an ozonization system (see FIG. 2, pumps 48 and 59) (see FIG. 2, ozonation system 60 including a plurality of tanks 62A and 62B) (see col. 4 lines 16-27 discussing ozonation) (see col. 5 lines 39-50);
a fourth pump at one end of the fourth tank (see FIG. 2, pumps 48 and 59), and
in addition the at least one buffer tank for de-ironed water is in fluid communication with a water pressure degassing system comprising:
a fifth pump and a fifth tank for water before degassing fitted with a bleed pipe (a vent) and a relief system (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34), 
where the fifth tank is connected to an aeration pump having an air sterilizer and displaces dissolved CO2 in the water which exits through the bleed pipe (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34) which is connected to
a singular sixth tank connected to a sixth pump and a fine filter from which water is fed into (see FIG. 2, carbon adsorption system 70, pump 66, tanks 72A and 72B, and chlorinator system 80) (see col. 5 lines 39-67),
wherein the system maintains sufficient air pressure to displace the dissolved CO2 in the water (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34).
Although Ehrlich teaches a water treatment system including countless structural components as claimed in claim 1, Ehrlich does not explicitly teach a bottle washer, wherein said aeration pump sucks in sterilized air creating a high-pressure combination of water from the fifth tank and sterilized air and wherein the high-pressure of the combination exceeds 5 bar, the fifth tank is connected to a parallel tank system wherein the parallel tank system comprises an inflow collector, flow meters, flow regulating valves, multiple aeration tanks containing permanent magnets with pipes extending from the multiple aeration tanks to an outflow connector and wherein the parallel tank system directs water from the fifth tank to the multiple aeration tanks containing the permanent magnets, the extended pipes and the outflow collector, and a bottling machine, as recited in amended, independent claim 1, and as argued by Applicant on pages 2-3 of the Remarks section mailed on 12/07/2021.
Corresponding dependent claims 2-8 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773